Case 2:19-cr-00328-GW Document 185 Filed 09/13/21 Page 1 of 3 Page ID #:826



                                                                                         IL
   1                                                                        CLERK, U.S. DISTRICT COt1RT

   2                                                                                 ~ 13 70?.i
   3
                                                                           CENTRAL DISTR T OF     IFORNIA
                                                                           BY                     DEPUTY
   4

   5

   6

   7

   8                                       UNITED STATES DISTRICT COURT

   9                                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11       UNITED STATES OF AMERICA,                         j    a I f~ c~ 3~~ ~~^~
  12                                         Plaintiff,      )

  13                                v.                       )ORDER OF DETENTION AFTER HEARING
                                                                 (18 U.S.C. § 3142(1))
  14
     ~~J~~ ~~~'f~~
                                                             j
                                                             )
  15  ~~~~~~       Defendant.                                )
  16
  17 '~                                                          I.
  18 I           A.(~n motion of the Government involving an alleged
  19                  1. ()crime of violence;
  20                  2. ()offense with maximum sentence of life imprisonment or death;
  21 I                3. (narcotics or controlled substance offense with maximum sentence often or more
  22 ~I                      years (21 U.S.C. §§ 801,/951, et. sec.,/955a);
  23                  4.() felony -defendant convicted of two or more prior offenses described above;
  24                  5.() any felony that is not otherwise a crime of violence that involves a minor victim, or
  25                         possession or use ofa firearm or destructive device or any other dangerous weapon,
  26 ~                       or a failure to register under 18 U.S.0 § 2250.
  27             B.() On motion ()(by the Government)/()(by the Court sua sponte involving)

  28       111

                                         ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          ~ C'R-94 (06/07)                                                                                  Page 1 of 3
                                                                                                             ~.,
Case 2:19-cr-00328-GW Document 185 Filed 09/13/21 Page 2 of 3 Page ID #:827



   1              1.() serious risk defendant will flee;

   2              2.() serious risk defendant will

   3                  a.() obstruct or attempt to obstruct justice;

   4                  b.() threaten, injure, or intimidate a prospective witness or juror or attempt to .do so.
   5

   6         The Court n       no condition or combination ofconditions will reasonably assure:

   7         A.(ppearance of defendant as required; and/or
  ,8         B.       safety ofany person or the community.

   9                                                        III.
  10         The Court has considered:
  11         A. (~he nature and circumstances ofthe offense, including whether the offense is a crime of
  12              violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
  13              firearm, explosive, or destructive device;
  14         B.(~e weight of evidence against the defendant;
  15         C.(      the history and characteristics of the defendant;
  16         D.( the nature and seriousness of the danger to any person or to the community.
  ]7                                                        N.
  18         T'he Court concludes:
  19         A. (~efendant poses a risk to the safety of other persons or the community because:
  20

  21
  22
  23
  24

  25

  26 ///
  27 ///

  28   //l

                                    ORDER OF DETENTION AF'T'ER HEARING(18 U.S.C. §3142(i))

       CR-94(06/47)                                                                                   Paee 2 of3
             Case 2:19-cr-00328-GW Document 185 Filed 09/13/21 Page 3 of 3 Page ID #:828
o   ~ .. ~




                1          B. (story and characteristics indicate a serious risk that defendant will flee because:

                2

                3

                4                                           ✓s

                5

                6

                7

                8          C.() A serious risk exists that defendant will:

                9                     1.() obstruct or attempt to obstruct justice;
               10                     2.() threaten, injure or intimidate awitness/juror, because:
               11

               12

               13

               14

               15

               16

               17          D. (,~H~fendant has not rebutted by sufficient evidence to the contrary the presumption
               18                     provided in 18 U.S.C. § 3142(e).
               19          IT IS ORDERED that defendant be detained prior to trial.
               20          IT IS FURTHER ORDERED that defendant be confined as far as practicable
                                                                                                          in a corrections
               21     facility separate from persons awaiting or serving sentences or persons held pending
                                                                                                             appeal.
               22          IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

               23     consultation with his counsel.

               24

               25

               26 ~ DATED:
                                                                U.S. MAGISTRA           DISTRICT JUDGE
              27

               Zs                                                          C~~R~~E~ F. E~C~
                                                   ORDER OF DETENTION AFTER HEARfNG(IS U.S.C. §314Z(i))

                    ~~ CR-94(06/07)                                                                              Po(.P 2 of Z
